                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

LOUMAC DISTRIBUTORS - U.S. LBM,
LLC, a Delaware Limited Liability
Company,

                 Plaintiff,

v.                                                      Case No.: 2:19-cv-220-FtM-99UAM

LOUIS LUONGO, III, ALL GLASS &
WINDOWS, LLC, DIRECT WINDOW
& DOOR SUPPLY, INC. and AGW
SRQ, INC.,

               Defendants.
                                              /

                        STIPULATED JOINT PROTECTIVE ORDER1

       This matter comes before the Court on a Joint Motion for Entry of Stipulated

Preliminary Injunction Regarding Trade Secrets Directed to Defendant Louis Luongo, III

(“Luongo”) (Doc. 36) filed on May 31, 2019. Plaintiff LouMac Distributors – U.S. LBM,

LLC (“LouMac”) and Defendant Luongo stipulate for the entry of a preliminary injunction

without prejudice to Luongo’s ability to fully defend himself on the merits of Plaintiff’s

statutory trade secret claim. Upon review of the filing and because the parties are in

agreement, the Court will enter the Joint Protective Order as set forth below.




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
       Accordingly, it is now

       ORDERED:

       (1)    The Joint Motion for Entry of Stipulated Preliminary Injunction Regarding

Trade Secrets Directed to Defendant Louis Luongo, III (Doc. 36) is GRANTED.

       (2)    Plaintiff LouMac and Defendant Luongo have stipulated to the entry of this

Stipulated Preliminary Injunction regarding trade secrets.

       (3)    Plaintiff LouMac and Defendant Luongo have stipulated to the existence of

all necessary facts and legal requirements, including irreparable harm to Plaintiff LouMac,

for entry of this Stipulated Preliminary Injunction under Fed. R. Civ. P. 65(a)(1). Plaintiff

LouMac and Defendant Luongo’s stipulation of facts and legal requirements is limited in

this case solely to support this Stipulated Preliminary Injunction. The Court adopts

Plaintiff LouMac and Defendant Luongo’s stipulations contained in their Stipulated Joint

Motion for Entry of Stipulated Preliminary Injunction for Trade Secrets.

       (4)    Plaintiff LouMac and Defendant Luongo have waived any necessary bond

or hearing for this Stipulated Preliminary Injunction, and no bond or hearing is required.

       (5)    This Stipulated Preliminary Injunction is without prejudice to Plaintiff

LouMac and Defendant Luongo’s right to seek attorneys’ fees and costs in this action as

a prevailing party, but Plaintiff LouMac may not use the entry of this Stipulated Preliminary

Injunction as a basis to recover attorneys’ fees and costs from Defendant Luongo.

       (6)    This Stipulated Preliminary Injunction is without prejudice to Defendant

Luongo’s ability to fully defend himself on the merits of Plaintiff LouMac’s statutory trade

secret claims, and plead and prove affirmative defenses to oppose the statutory trade

secret claims. Plaintiff LouMac shall not use this Stipulated Preliminary Injunction to




                                             2
support the entry of any permanent injunction against Defendant Luongo. This Stipulated

Preliminary Injunction is without prejudice to Plaintiff LouMac’s right to seek a permanent

injunction against any or all Defendants in this case.

       (7)    Defendant Luongo, directly or indirectly through any third party, shall not

use or disclose Plaintiff’s confidential information and trade secrets for any purpose. For

purposes of this Stipulated Preliminary Injunction “confidential information” and “trade

secrets” include:

       a. the identity of Plaintiff LouMac’s existing, prior, and prospective
          customers, and marketing plans concerning such customers, known or
          possessed by Defendant Luongo;

       b. non-public information concerning the ordering history, ordering
          preferences and practices, personnel and personal information
          concerning such personnel including emails and phone numbers, of
          Plaintiff LouMac’s existing, prior and prospective customers, known or
          possessed by Defendant Luongo;

       c. Plaintiff LouMac’s profit margins, accounting records, sales records,
          personnel records, and methodology, practices and strategies for
          pricing sales to customers or prospective customers, known or
          possessed by Defendant Luongo;

       d. Plaintiff LouMac’s pricing concessions or agreements with customers
          and suppliers, pricing practices, formal and informal pricing agreements
          between Plaintiff LouMac’s window suppliers, and the supplier’s
          personnel and personal information concerning such personnel
          including emails and phone numbers, known or possessed by
          Defendant Luongo and;

       e. Plaintiff LouMac’s personnel, their job duties, their pay, and personal
          information about such personnel including emails and phone numbers,
          known or possessed by Defendant Luongo.

       f. “Trade secrets” and “confidential information” shall not include any
          person’s personal phone number and contact information that
          Defendant Luongo possesses and uses solely for personal reasons
          unrelated to Plaintiff LouMac’s business or the sale of windows in
          Florida.




                                             3
      (8) This Order does not prevent or limit Defendant Luongo from using personal

phone numbers or contact information to engage in personal communications with

individuals when such communications do not reveal LouMac’s confidential information

and trade secrets, and are wholly unrelated to the sale or potential sale of windows or

other services by LouMac or its competitors.

      (9) Defendant Luongo shall, within ten (10) days of the entry of this Order, return

all of Plaintiff LouMac’s confidential information and trade secrets in his possession in

tangible non-ESI form, or confirm to Plaintiff LouMac through counsel that he has no such

confidential information and trade secrets in his possession in tangible non-ESI form.

      (10) This Stipulated Preliminary Injunction is effective immediately, and shall end

when the Court enters any final judgment involving Defendant Luongo, any permanent

injunction against Defendant Luongo, dismisses this action entirely or as against

Defendant Luongo, or as otherwise ordered by the Court.

      DONE and ORDERED in Fort Myers, Florida this 3rd day of June, 2019.




Copies: All Parties of Record




                                            4
